DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 3/25/2022.  As directed by the amendment, claims 12 and 20 have been amended. Claims 1-20 are pending in the instant application.
Applicant has amended claim 10 to address a minor informality; the previous objection to the claims is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 8 should read “sensor is configured to detect” to make it clear a method step is not being recited in the apparatus claim
Claim 1, line 9 should read “is configured to send
Claim 1, line 10 should read “sensor for detecting” to make it clear a method step is not being recited in the apparatus claim
Claim 1, line 11 should read “configured to send
Claim 1, line 12 should read “concentration in the breathing gas stream” for clarity
Claim 2, line 2 should read “which is configured to determine
Claim 3, it is recommended that line 4 be amended to read “based on the difference amount between” in order to not simply recite a limitation already in claim 1
Claim 6, line 3 should read “and is configured to be regulated” to make it clear a method step is not being recited in the apparatus claim
Claim 12, line 8 should read “sensor is configured to detect
Claim 12, line 9 should read “sensor is configured to detect
Claim 13, line 5 should read “is configured to be controlled” to make it clear a method step is not being recited in the apparatus claim
Claim 14, line 7 should read “sensor is configured to detect” since this is part of the recitation of the device being provided rather than the method steps being performed
Claim 14, line 8 should read “is configured to send
Claim 14, line 9 should read “sensor is configured to detect
Claim 14, line 10 should read “is configured to send
Claim 14, line 12 should read “the anesthetic evaporation surface” because it is clearly referring to that of line 6
Claim 15, line 5, there should be a comma after “second temperature signal”
Claim 20, line 11 should read “sensor is configured to detect
Claim 20, line 12 should read “is configured to send
Claim 20, line 15 should read “sensor for detecting” to make it clear a method step is not being recited in the apparatus claim
Claim 20, line 16 should read “configured to send
Regarding claims 2-12 and 15-19, the dependent claims should be amended to read “The dispensing device/process” for more clear antecedent basis
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the “and” portion of the “and/or” phrase in line 3 renders the claimed subject matter indefinite, because it is unclear how the sensor could be e.g. both an encapsulated and unencapsulated thermocouple. To address this rejection, Applicant could remove the “and/” from line 3.
Claim 13 recites the limitation "the anesthetic heater" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, line 2 will be considered to read “an anesthetic heater”.
Claim 16 recites the limitation "the desired value signal" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “a desired value signal”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 1-5, 14-17 and 20, determination module in claims 2, 15 and 17, calculation module in claims 3 and 16, and regulating unit in claims 4-6, 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. It is understood from the specification that the control unit is a processor/computer and the other modules/unit are software being run on the control unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of the second temperature sensor” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US 2009/0038614 A1; hereinafter “Kuo”).
Regarding claim 1, Kuo discloses a dispensing device (Fig. 1) that is fully capable of being used for anesthetic in a breathing gas stream because liquid anesthetic could be used in place of, or in addition to, the water because there is nothing to prevent this intended use, the dispensing device comprising: 
a flow duct (open space within housing 21) for an anesthetic-containing breathing gas stream (see the air arrows 6 and 9 in Fig. 1, where the vapor is fully capable of being an anesthetic vapor as discussed above) (Fig. 1; para [0034]); 
a control unit (control unit) (para [0042]); 
a first temperature sensor (temperature…of the distributor 2 as a manipulated variable…temperature…sensor…provided on or in the distributor 2, para [0042]); 
an anesthetic feed device (distributor 2, which is fully capable of feeding liquid anesthetic in the same way as it is described as feeding water) arranged in the flow duct (Fig. 1; para [0034]), the anesthetic feed device comprising an anesthetic evaporation surface (top side 17) for evaporation of anesthetic in the flow duct (Fig. 1; para [0034], i.e. the same way as the water is evaporated), wherein the first temperature sensor detects the temperature of the evaporation surface and sends a first temperature signal to the control unit (temperature…of the distributor …temperature…sensor…provided on or in the distributor 2…measured data of these sensors…are processed by a control unit, para [0042]); and 
a second temperature sensor (temperature…sensor…may be positioned at the…outlet opening 23 (not shown), para [0042]) detecting a temperature of the breathing gas stream in the flow duct and sending a second temperature signal to the control unit (temperature…sensor…may be positioned at the…outlet opening 23 (not shown)…measured data of these sensors…are processed by a control unit…regulate the temperature…of the humidified breathing air, para [0042]), wherein the control unit is configured to control an anesthetic concentration based on the first temperature signal and the second temperature signal (measured data of these sensors…are processed by a control unit and are used to control and/or regulate the…relative humidity [i.e. vapor concentration] of the humidified breathing air, para [0042]; where the claimed functionality is provided when using liquid anesthetic to provide the vapor as discussed above).
Regarding claim 11, Kuo discloses the dispensing device in accordance with claim 1, wherein the feed device (distributor 2) is at least partially configured as a porous solid, sintered body, nonwoven fabric or fiber stocking (para [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Mauze et al. (US 6,038,922; hereinafter “Mauze”).
Regarding claims 2-3, Kuo discloses the dispensing device in accordance with claim 1, wherein Kuo discloses wherein the control unit is configured to control the anesthetic concentration based on the first temperature signal and the second temperature signal as discussed above, but Kuo is silent regarding wherein: 
the control unit comprises a determination module, which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal; and 
the state point is associated with a defined anesthetic concentration in the breathing gas stream, or
the control unit comprises a calculation module, which is configured to determine a difference amount between the first temperature signal and the second temperature signal. However, Mauze demonstrates that it was known in the respiratory vaporization art before the effective filing date of the claimed invention for a vapor/anesthetic concentration (col. 1, lines 15-27; col. 9, lines 17-35) to be calculated based on a first temperature signal from an evaporation surface (temperature of wet-transducer thermocouple 138) (Fig. 2; col. 4-5) and a second temperature signal from a gas stream (temperature of reference thermocouple 130) by utilizing a determination module (software within processor 118) (Fig. 1), which determines an vapor/anesthetic state point of liquid/anesthetic from the first temperature signal and the second temperature signal; and the state point is associated with a defined vapor/anesthetic concentration in the breathing gas stream, or a calculation module (software within processor 118) (Fig. 1), which is configured to determine a difference amount between the first temperature signal and the second temperature signal (col. 10 lines 8-21 discloses determining the steady state under adiabatic conditions, thus the state point of the anesthetic can be found; col. 10 line 22-col. 11 line 34 discloses how the steady state is determined through a heat and mass transfer equation involving the difference (subtraction) of the first temperature from the second temperature and using this equation within a computer or microprocessor for the determination of the concentration of a vapor). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Kuo to include a determination module, which determines an vapor/anesthetic state point of liquid/anesthetic from the first temperature signal and the second temperature signal; and the state point is associated with a defined vapor/anesthetic concentration in the breathing gas stream, or a calculation module, which is configured to determine a difference amount between the first temperature signal and the second temperature signal as taught by Mauze, in order to employ known vapor concentration determination/calculation means for utilizing the temperature data disclosed by Kuo to predictably provide for the vapor concentration control disclosed by Kuo (Kuo para [0042]), i.e. by providing vapor concentration data for feedback control to ensure that a patient is receiving the desired/correct concentration of vapor.
Regarding claim 4, Kuo in view of Mauze teaches the dispensing device in accordance with claim 3, wherein it would have been obvious to an artisan in view of Kuo as modified by Mauze to include wherein the control unit comprises a regulating unit (i.e. software), which is configured to regulate the difference amount to a minimum, in order to provide the predictable result of configuring the device to provide 100%/high vapor saturation (Mauze Fig. 7, temperature difference of 0 on the left, see also col. 9-11; Kuo para [0038]), for the obvious purpose of providing fully/maximally saturated gas e.g. for user comfort (if using water) or full/complete sedation (if using anesthetic). 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Official Notice.
Regarding claim 5, Kuo discloses the dispensing device in accordance with claim 1, wherein Kuo further discloses a regulating unit (within the control unit) configured to regulate the anesthetic concentration in a patient feed line (flexible breathing tube [between outlet means 11 and the patient, not shown]) (Fig. 1; para [0036]) to a desired value signal (regulate…the relative humidity [i.e. vapor concentration], para [0042]; where the clear inference is regulation to a target value), but Kuo does not explicitly recite wherein the control unit comprises: a desired value input for input of a desired value signal for the vapor/anesthetic concentration in the breathing gas stream. However, the Examiner takes Official Notice that it would have been obvious to an artisan before the effective filing date of the claimed invention for Kuo to include wherein the control unit comprises: a desired value input for input of a desired value signal for the vapor/anesthetic concentration in the breathing gas stream, in order to provide the predictable result of allowing the user to have control over the regulation of the relative humidity [i.e. vapor concentration] (Kuo para [0042]) by allowing the user to input a target value for the vapor concentration.
Regarding claim 8, Kuo discloses the dispensing device in accordance with claim 1, and Kuo discloses wherein the data of the first temperature sensor is communicated to a control unit, i.e. an electric device, but Kuo does not explicitly state wherein the first temperature sensor is configured as an electric sensor, an encapsulated thermocouple, an unencapsulated thermocouple, a resistor element, and/or as an NTC resistor.  However, the Examiner takes Official Notice that it would have been obvious to an artisan before the effective filing date of the claimed invention for the control-device-interfacing temperature sensor of Kuo to be an electric  sensor (e.g. thermocouple or resistor), in order to utilize a standard temperature sensor to provide the predictable result of being able to send measurements directly to the control unit from the sensor.
Claim(s) 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Haupt (US 3,446,243; hereinafter “Haupt”).
Regarding claims 6-7, Kuo teaches the dispensing device in accordance with claim 5, but Kuo is silent regarding an outflow valve, which is connected to the flow duct in a fluid-communicating manner and is regulated by the regulating unit, wherein the outflow valve is configured as a proportional cone valve. However, Haupt demonstrates that it was known in the respiratory vaporization art before the effective filing date of the claimed invention for a medical vaporizer (Fig.) to include an outflow valve (valve 6), which is connected to a flow duct (space within vaporizer 4) in a fluid-communicating manner and is regulated (by adjusting valve 6), wherein the outflow valve is configured as a proportional cone valve (conical throttle valve 6). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Kuo to include an outflow valve, which is connected to the flow duct in a fluid-communicating manner and is regulated by the regulating unit, wherein the outflow valve is configured as a proportional cone valve as taught by Haupt, in order to provide the expected result of automating known means by which to regulate the amount/flow of vapor from the flow duct to the patient, particularly one that has linear characteristics (Haupt col. 1, line 49-col. 2, line 2).
Regarding claim 19, Kuo in view of Haupt teaches the dispensing device in accordance with claim 6, wherein Kuo as modified by Haupt teaches wherein the second temperature sensor is located between the outflow valve and the first temperature sensor, because the second temperature sensor of Kuo is disclosed as being positioned in outlet opening 23 (Kuo Fig. 1), which is downstream of the first temperature sensor, which is on or in the distribution member 2 (Kuo para [0042]), and Haupt teaches the valve downstream of the outlet opening (discharge pipe 5) of the flow duct within vaporizer 4 (Haupt Fig.), such that adding the valve of Haupt to Kuo as discussed above regarding claim 6 in the same location as taught by Haupt arrives at the instantly claimed configuration.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Takeda et al. (JP 2012088018 A; hereinafter “Takeda”).
Regarding claims 9 and 10, Kuo discloses the dispensing device in accordance with claim 1, but Kuo is silent regarding wherein the first temperature sensor is configured as a contactless measuring infrared detector, particularly wherein the first temperature sensors sensor and the second temperature sensor are configured in one piece as a spatially resolving contactless measuring infrared sensor. However, Takeda teaches that it was known in the air/surface temperature sensing art before the effective filing date of the claimed invention to provide for air and surface temperature sensing using a first temperature sensor for sensing a surface temperature and a second temperature sensor for sensing air temperature that are configured in one piece as a spatially resolving contactless measuring infrared sensor (Fig. 8; air temperature of the indoor unit and the surface temperature in the air-conditioning area are detected by the infrared sensor 120, page 10, middle of the page). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify Kuo to include wherein the first temperature sensor is configured as a contactless measuring infrared detector, particularly wherein the first temperature sensors sensor and the second temperature sensor are configured in one piece as a spatially resolving contactless measuring infrared sensor as taught by Takeda, in order to use a known temperature sensing means (IR) to predictably sense the temperature of the distributor surface, particularly one that could be used to both sense the temperature of the distributor surface as well as the air at the outlet, in order to reduce the number of sensors required to collect the data required for the control of Kuo (Kuo para [0042]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Koch (US 2008/0190426 A1; hereinafter “Koch”).
Regarding claim 14, Kuo discloses a process for controlling and/or regulating a liquid vapor concentration in a breathing gas stream (paras [0034] and [0042]), the process comprising:
 providing the dispensing device of claim 1 (see discussion above); 
detecting a temperature of an evaporation surface with the first temperature sensor (temperature…of the distributor…temperature…sensor… provided on or in the distributor 2…measured data of these sensors, para [0042]); and 
detecting a temperature of the breathing gas stream in the flow duct by means of the second temperature sensor temperature…sensor…may be positioned at the…outlet opening 23 (not shown)…measured data of these sensors, para [0042]; and 
controlling and/or regulating a liquid vapor concentration in the breathing gas stream based on the temperature of the evaporation surface and the temperature of the breathing gas stream in the flow duct, with the control unit (measured data of these sensors…are processed by a control unit and are used to control and/or regulate the…relative humidity [i.e. vapor concentration] of the humidified breathing air, para [0042]).
Kuo is silent regarding the liquid being an anesthetic. However, Koch demonstrates that it was well known in the respiratory vapor therapy art before the effective filing date of the claimed invention for a liquid within a medical vaporizer to be either water as disclosed by Kuo or an anesthetic ([t]he liquid is typically water or anesthetic, para [0019]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the vaporization method of Kuo to include an anesthetic as (or in) the liquid as taught by Koch, in order to provide the predictable result of anesthetic vapor delivery without splashing and at a low manufacturing cost (Kuo abstract).

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo  in view of Koch as applied to claim 14, and further in view of Official Notice and Mauze.
Regarding claims 15-17, Kuo in view of Koch teaches the process in accordance with claim 14, wherein Kuo further discloses wherein the control unit comprises a regulating unit (within the control unit) configured to regulate the anesthetic concentration in a patient feed line (flexible breathing tube [between outlet means 11 and the patient, not shown]) (Fig. 1; para [0036]) to a desired value signal (regulate…the relative humidity [i.e. vapor concentration], para [0042]; where the clear inference is regulation to a target value), but Kuo does not explicitly recite wherein the control unit comprises a desired value input for input of a desired value signal for the vapor/anesthetic concentration in the breathing gas stream. However, the Examiner takes Official Notice that it would have been obvious to an artisan before the effective filing date of the claimed invention for Kuo to include wherein the control unit comprises a desired value input for input of a desired value signal for the vapor/anesthetic concentration in the breathing gas stream, in order to provide the predictable result of allowing the user to have control over the regulation of the relative vapor concentration (Kuo para [0042]) by allowing the user to input a target value for the vapor concentration.
Kuo is also silent regarding wherein the control unit comprises a determination module, which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal, the state point associated with a defined anesthetic concentration in the breathing gas stream; 
the anesthetic concentration is determined by the determination module of the control unit based on the temperature of the evaporation surface and the temperature of the breathing gas stream in the flow duct/the state point in a state diagram for the anesthetic; and 
the breathing gas stream is regulated on the basis of the anesthetic concentration by the regulating unit of the control unit, or
wherein the control unit comprises a calculation module, which is configured to determine a difference amount between the first temperature signal and the second temperature signal; 
the calculation module of the control unit determines the difference amount and the anesthetic concentration is regulated based on the difference amount by the regulating unit.  
However, Mauze demonstrates that it was known in the respiratory vaporization art before the effective filing date of the claimed invention for a vapor/anesthetic concentration (col. 1, lines 15-27; col. 9, lines 17-35) to be calculated/determined based on a first temperature signal from an evaporation surface (temperature of wet-transducer thermocouple 138) (Fig. 2; col. 4-5) and a second temperature signal from a gas stream (temperature of reference thermocouple 130) by utilizing a determination module (software within processor 118) (Fig. 1), which determines an vapor/anesthetic state point of liquid/anesthetic from the first temperature signal and the second temperature signal, the state point associated with a defined vapor/anesthetic concentration in the breathing gas stream, or a calculation module (software within processor 118) (Fig. 1), which is configured to determine/determines a difference amount between the first temperature signal and the second temperature signal (col. 10 lines 8-21 discloses determining the steady state under adiabatic conditions, thus the state point of the anesthetic can be found; col. 10 line 22-col. 11 line 34 discloses how the steady state is determined through a heat and mass transfer equation involving the difference (subtraction) of the first temperature from the second temperature and using this equation within a computer or microprocessor for the determination of the concentration of a vapor). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Kuo to include wherein the control unit comprises a determination module, which determines an anesthetic state point of anesthetic from the first temperature signal and the second temperature signal, the state point associated with a defined anesthetic concentration in the breathing gas stream; the anesthetic concentration is determined by the determination module of the control unit based on the temperature of the evaporation surface and the temperature of the breathing gas stream in the flow duct/the state point in a state diagram for the anesthetic; or wherein the control unit comprises a calculation module, which is configured to determine a difference amount between the first temperature signal and the second temperature signal; the calculation module of the control unit determines the difference amount as taught by Mauze, such that the breathing gas stream is regulated on the basis of the anesthetic concentration by the regulating unit of the control unit/the anesthetic concentration is regulated based on the difference amount by the regulating unit, in order to employ known vapor concentration determination/calculation means for utilizing the temperature data disclosed by Kuo to predictably provide for the vapor concentration control disclosed by Kuo (Kuo para [0042]), i.e. by providing vapor concentration data for feedback control to ensure that a patient is receiving the desired/correct concentration of vapor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Koch as applied to claim 14, and further in view of Haupt.
Regarding claim 18, Kuo in view of Koch teaches the process in accordance with claim 14, but Kuo is silent regarding wherein the dispensing device further comprises an outflow valve, the second temperature sensor being located between the outflow valve and the first temperature sensor. However, Haupt demonstrates that it was known in the respiratory vaporization art before the effective filing date of the claimed invention for a medical vaporizer (Fig.) to include an outflow valve (valve 6), the second temperature sensor being located between the outflow valve and the first temperature sensor, because the second temperature sensor of Kuo is disclosed as being positioned in outlet opening 23 (Kuo Fig. 1), which is downstream of the first temperature sensor, which is on or in the distribution member 2 (Kuo para [0042]), and Haupt teaches the valve downstream of the outlet opening (discharge pipe 5) of the flow duct within vaporizer 4 (Haupt Fig.), such that adding the valve of Haupt to Kuo in the same location as taught by Haupt arrives at the instantly claimed configuration. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the device of Kuo to include the dispensing device further compriseing an outflow valve, the second temperature sensor being located between the outflow valve and the first temperature sensor as taught by Haupt, in order to provide the expected result of automating known means by which to regulate the amount/flow of vapor from the flow duct to the patient, particularly one that has linear characteristics (Haupt col. 1, line 49-col. 2, line 2).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable but for the objections thereto, see Claim Objection section, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785